UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended September 30, 2012 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-02040 CARBON NATURAL GAS COMPANY (Exact name of registrant as specified in its charter) Delaware 26-0818050 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1700 Broadway, Suite 1170, Denver, CO (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (720) 407-7043 (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and ‘smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At November 9, 2012, there were issued and outstanding 115,795,405 shares of the Company’s common stock, $0.01 par value. Carbon Natural Gas Company TABLE OF CONTENTS Part I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets (unaudited) 3 Consolidated Statements of Operations (unaudited) 4 Consolidated Statements of Stockholders’ Equity (unaudited) 5 Consolidated Statements of Cash Flows (unaudited) 6 Notes to the Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4. Controls and Procedures 33 Part II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 2. Unregistered Sales of Equity Securities & Proceeds 34 Item 6. Exhibits 34 2 PART I. FINANCIAL INFORMATION ITEM 1.
